August 19, 2011 DREYFUS SELECT MANAGERS SMALL CAP Growth FUND Supplement to Prospectus dated June 30, 2010 The following information supplements and supersedes any contrary information contained in the sections of the fund's prospectus entitled "Fund Summary – Portfolio Management" and "Fund Details – Goal and Approach" and " – Management – Subadvisers": The fund's board has approved Nicholas Investment Partners, L.P. (Nicholas Investment Partners) and King Investment Advisors, Inc. (King Investment Advisors) as additional subadvisers to the fund, effective July 29, 2011 (the Effective Date). As of the Effective Date, the fund's assets will be allocated among five subadvisers – Riverbridge Partners, LLC (Riverbridge), Geneva Capital Management Ltd. (Geneva), Cupps Capital Management, LLC (Cupps), Nicholas Investment Partners, and King Investment Advisors. The target percentage of the fund's assets to be allocated over time to the subadvisers is approximately 30% to Riverbridge, 25% to Geneva, 25% to Nicholas Investment Partners, 10% to Cupps, and 10% to King Investment Advisors. The target percentage of the fund's assets to be allocated to Nicholas Investment Partners and King Investment Advisors, and the reduction to the target percentage of the fund's assets currently allocated to the other subadvisers, will occur over time. Subject to board approval, the fund may hire, terminate or replace subadvisers and modify material terms and conditions of subadvisory arrangements without shareholder approval. The percentage of the fund's assets allocated to a subadviser may be adjusted by up to 20% of the fund's assets without the approval of the fund's board. Nicholas Investment Partners uses a bottom-up approach to security selection, combining rigorous fundamental analysis with the discipline and objectivity of quantitative analytics. Nicholas Investment Partners seeks to identify companies demonstrating a combination of the following: 1) Positive Change: Companies exhibiting growth that manage change advantageously and are poised to exceed expectations. Sources of positive change may include a new product, competitive advantage, industry dynamics, regulatory change or management change; 2) Sustainability: Positive change must also be sustainable and supported by the company's long-term earnings potential, financial strength and quality of management; and 3) Timeliness: The timeliness of investment is confirmed by evaluating the stock's relative price strength, liquidity, institutional sponsorship, market sentiment and economic factors impacting the company. Nicholas Investment Partners typically sells a stock that no longer meets the investment criteria of positive change, sustainability or timeliness, which Nicholas Investment Partners confirms through additional research, if the stock appreciates beyond the fund's concentration or capitalization limits, or Nicholas Investment Partners determines that a better investment opportunity exists. King Investment Advisors adheres to an investment discipline called the Business Valuation Approach. Specifically, King Investment Advisors seeks to identify stocks that are trading at a discount to their private-market value, reduced price to earnings growth, or at the lower end of their valuation range. King Investment Advisors looks for stocks that have potential catalysts that should spur appreciation. This could include companies with a clear commitment to enhancing shareholder value, companies undergoing restructuring, asset sales or stock buybacks, or companies that are a potential acquisition target. King Investment Advisors employs a bottom-up approach to stock selection. The sell discipline is driven by fundamentals, but poor relative performance may cause a stock to be considered a candidate for sale. King Investment Advisors typically sells a stock when price objectives are met, fundamentals change, and/or more attractive opportunities are found. **** Nicholas Investment Partners, 6451 El Sicomoro, Rancho Santa Fe, California 92067, is an employee owned limited partnership formed under Delaware law in March 2006. As of April 30, 2011, Nicholas Investment Partners had approximately $540 million in assets under management. Catherine C. Nicholas is responsible for the day-to-day management of the portion of the fund's portfolio that is managed by Nicholas Investment Partners. Ms. Nicholas is a managing partner, chief investment officer and co-founder of Nicholas Investment Partners. King Investment Advisors, 1980 Post Oak Boulevard, Suite 2400, Houston, Texas 77056-3898, is a privately owned corporation founded January 1, 1981. King Investment Advisors is 100% employee owned. As of April 30, 2011, King Investment Advisors had approximately $525 million in assets under management. Roger E.
